Exhibit 4.6 CENTEX CORPORATION Issuer AND U.S. BANK NATIONAL ASSOCIATION Trustee I N D E N T U R E Dated as of November 5, 2008 SUBORDINATED DEBT SECURITIES (Issuable in Series) TIE-SHEET of provisions of the Trust Indenture Act of 1939 with the Indenture, dated as of November 5, 2008, between Centex Corporation and U.S. Bank National Association, as Trustee: Section of Act Section of Indenture 310 (a)(1) 8.09 (a)(2) 8.09 (a)(3) Not applicable (a)(4) Not applicable (b) 8.08 and 8.10(b) (c) Not applicable 311 (a) 8.13 (b) 8.13 (c) Not applicable 312 (a) 6.01 and 6.02(a) (b) 6.02(b) (c) 6.02(c) 313 (a) 6.04(a) (b)(l) Not applicable (b)(2) 6.04(b) (c) 6.04(c) (d) 6.04(d) 314 (a)(l) 6.03(a) (a)(2) 6.03(b) (a)(3) 6.03(c) (b) Not applicable (c)(l) 15.07 (c)(2) 15.07 (c)(3) Not applicable (d) Not applicable (e) 15.07 315 (a)(l) 8.01(a)(1) (a)(2) 8.01(a)(2) (b) 7.07 (c) 8.01 (d) 8.01 (e) 7.08 316 (a)(l) 7.01 and 7.06 (a)(2) Omitted (a) last sentence 9 04 (b) 7.04 317 (a) 7.02 (b) 5.05 318 (a) 15.09 This tie-sheet is not a part of the Indenture as executed. -1- INDENTURE, dated as of November 5, 2008, between CENTEX CORPORATION, a corporation duly organized and existing under the laws of the State of Nevada (hereinafter sometimes referred to as the “Company”), and U.S. BANK NATIONAL ASSOCIATION, a national banking association duly organized and existing under the laws of the United States of America (hereinafter sometimes referred to as the “Trustee”). PRELIMINARY STATEMENT The Company has duly authorized the execution and delivery of this Indenture to provide for one or more series of Subordinated Debt Securities, issuable as provided in this Indenture. Each series of such Subordinated Debt Securities will be issued only under a separate Series Supplement to this Indenture duly executed and delivered by the Company and the Trustee and limited to amounts therein prescribed. All covenants and agreements made by the Company herein are for the benefit and security of the holders of Subordinated Debt Securities. The Company is entering into this Indenture, and the Trustee is accepting the trust created hereby, for good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged. ARTICLE ONE DEFINITIONS. SECTION 1.01.The terms defined in this Section 1.01 (except as herein otherwise expressly provided or unless the context otherwise requires) for all purposes of this Indenture and of any indenture supplemental hereto shall have the respective meanings specified in this Section 1.01. All other terms used in this Indenture which are defined in the Trust Indenture Act of 1939 or which are by reference therein defined in the Securities Act of 1933, as amended (except as herein otherwise expressly provided or unless the context otherwise requires), shall have the meanings assigned to such terms in said Trust Indenture Act and in said Securities Act as in force at the date of this Indenture as originally executed. Authorized Newspaper: The term “authorized newspaper” shall mean a newspaper printed in the English language and customarily published at least once a day for at least five days in each calendar week, whether or not published on Saturdays, Sundays or legal holidays, and of general circulation in the Borough of Manhattan, The City of New York. Whenever under the provisions of this Indenture two or more publications of a notice or other communication are required or permitted, such publications may be in the same or different newspapers. Board of Directors: The term “Board of Directors” shall mean the Board of Directors of the Company and duly authorized committees of such Board. -2- Business Day: The term “business day” shall mean any day except a Saturday, a Sunday or a day on which banking institutions are legally authorized to close in The City of New York or Dallas, Texas. Capitalized Lease Obligation: The term “Capitalized Lease Obligation” shall mean any obligation of the Company, as lessee or guarantor, to pay rent under a lease of real or personal property, which obligation, in the judgment of the Company, is required to be capitalized on the balance sheet of the Company in accordance with generally accepted accounting principles. Certificate of a Firm of Independent Public Accountants: The term “Certificate of a Firm of Independent Public Accountants” shall mean a certificate signed by an individual, partnership or corporation engaged in accounting work who may be the accountants regularly employed by the Company. Each such certificate shall include the statements provided for in Section 15.07, if and to the extent required by the provisions thereof. Company: The term “Company” shall mean CENTEX CORPORATION, a Nevada corporation, and, subject to the provisions of Article Twelve, shall also include its successors and assigns. Corporate trust office: The term “corporate trust office” of the Trustee shall mean with respect to functions required to be transacted in New York, an office or agency of the Trustee in the Borough of Manhattan, City and State of New York, designated by the Trustee, from time to time, as the Trustee's corporate trust office for purposes of this Indenture which office at the date of the execution of this Indenture is located at U.S. Bank National Association, 100 Wall Street, Suite 1600, New York, New York 10005, Mail Station EX-NY-Wall, and with respect to any other function to be performed by Trustee hereunder either at the foregoing address or at the corporate trust office of Trustee which office at the date of execution of this Indenture is located at 14241 Dallas Parkway, Dallas, Texas 75254 or at any other office or agency so designated by the Trustee. Subordinated Debt Security; “outstanding” with reference to Subordinated Debt
